Citation Nr: 0707486	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision.  During the 
course of the hearing conducted before the undersigned in May 
2005, the issue of service connection for a skin condition 
was brought up (see pages 2,3 of hearing transcript).  This 
issue is not in appellate status and is referred back to the 
RO for appropriate action.   


FINDING OF FACT

The veteran does not have residuals of a neck injury that 
were present in service or are otherwise related to active 
duty service.


CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  The RO issued complete notification letters in 
February and March 2004, both prior to initial adjudication 
of the claim.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, VA treatment records 
and private medical records.  No VA examination is required 
in this case because the veteran has submitted no evidence 
that his current condition is related to service.  The one 
medical opinion, discussed below, suggesting that the veteran 
had a neck injury prior to service and that the current pain 
could be related to this injury is outweighed by the evidence 
suggesting no injury prior to service.  Since this opinion 
does not state that the veteran's current condition is 
directly related to service, no examination is required to 
determine the etiology of the veteran's current condition as 
a current medical opinion would be based on speculation 
without any factual predicate that would support a neck 
injury in service.  There does not appear to be any other 
evidence, VA or private, relevant to the claim that the RO 
has failed to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Service Connection

The veteran claims that he had a neck injury either pre-
existing service that was aggravated therein or while in 
service that has resulted in his current neck/cervical spine 
disability.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The primary thrust of the veteran's claim is that he was 
involved in a motor vehicle accident prior to  service which 
resulted in a fracture of the cervical spine and that this 
condition was aggravated during service in an incident where 
a torsion bar on a tank was broken.  In this regard, the 
veteran's pre-induction examination conducted in May 1969 was 
negative for any abnormalities or notations of a history of 
back or neck problems or any problems involving the 
extremities.  In view of the absence of any finding of 
cervical spine disability on the examination for entry into 
service, a finding that the veteran had such a disability 
prior to service would require clear and unmistakable 
evidence of that condition prior to service.  See 38 C.F.R. 
§ 3.304 providing for the presumption of soundness.  Simply 
put there is no such evidence in this case.  The veteran has 
indicated his belief that the preservice neck disability was 
manifested by problems with his left upper arm, but again 
there is no record of left arm disability prior to or during 
service, except for the veteran's own statement which is 
inconsistent with the report of medical history he provided 
at the time of entry into service.  

In support of this allegation, the veteran has submitted a 
statement from E.D. Bell, M.D. who reported in June 2003 that 
he had treated the veteran since childhood and indicated that 
the only incident that could have caused the neck injury was 
in 1962 when the veteran was involved in a motorcycle 
accident and sustained a skull fracture and leg injuries.  In 
pertinent part, Dr. Bell indicated that the veteran was in a 
rural area at the time of the accident and he felt this was 
why the neck injury wasn't noted at that time.  He concluded 
by saying "I am reasonably sure that his injury was due to 
injuries received at the time of the circa '62 accident, and 
complications he is experiencing at this time are related to 
this and the subsequent stress put on it since that time."  
Clearly, Dr. Bell has indicated that there is no actual 
report of neck injury at the time of the accident in 1962 and 
his comment that he is "reasonably sure" that the current 
neck disability was the result of the 1962 accident does not 
meet the evidentiary standard of clear and unmistakable 
evidence required to show preservice disability.  

Further, the veteran's testimony that he injured the neck in 
service is again not supported by any contemporary evidence 
of an in-service neck treatment.  His explanation for not 
receiving treatment is frankly not persuasive.  Moreover, 
there is no record of treatment for neck problems until many 
years after service.  Of particular interest in this case are 
the records of the veteran's treatment from Leon M. Armoreda, 
M.D. detailing the veteran's treatment from the early 1980's 
to the 1990's.  Except for a January 1983 reference to neck 
pain associated with complaints of a sore throat and stuffed-
up head, there is no reference to neck problems until October 
1989 when the veteran was seen in the emergency room after 
being repeatedly kicked in the face and it was noted that he 
was also kicked in the neck.  X-rays of the neck in October 
1989 were interpreted to show no evidence of fracture or bony 
abnormality.  The absence of x-ray abnormalities at this time 
weigh heavily against the veteran's claim that he had chronic 
neck problems either prior to or during service.  

All other evidence in the claims file suggests that the 
veteran's neck problems did not start until many years after 
service.  The veteran informed his physician on May 2003 when 
he was being evaluated extensively for pain in the neck that 
the pain began 15 years prior (17 years after service).  In 
addition, an October 1989 x-ray performed showed no 
abnormalities of the soft tissue of the neck and an April 
1993 VA general medical examination reported that the 
veteran's neck was supple with good range of motion.  The 
first mention of a problem concerning the veteran's neck is 
in April 1996 when x-rays showed mild spondylosis with mild 
degenerative disc disease at C4-5.  From this point forward 
in the veteran's medical records there are several notations 
of complaints of neck pain and stiffness.

Based on the foregoing medical evidence, the veteran's 
residuals of a neck injury are determined to be not related 
to service.  Despite the veteran's contentions that he 
currently suffers from residuals of a neck injury related to 
service, the weight of the medical evidence is against such a 
relationship.  While the veteran may be of the opinion that 
his neck disability is related to his service, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion and there has been no competent medical 
evidence submitted to substantiate his claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the reasons 
discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have 
residuals of a neck injury as a result of service.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


